Citation Nr: 1137743	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-39 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to the award of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The appellant entered active duty in June 1973 and separated from active duty in September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Where the issue involves the character of a Veteran's discharge, VA's notice must inform the claimant of the evidence needed to establish Veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  In addition, VA's notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The letter dated October 17, 2005, which was re-mailed to the appellant by the RO on July 24, 2006 in conjunction with his claim for nonservice-connected pension benefits, is deficient in several respects.  First, it incorrectly identifies the claim on appeal as one involving entitlement to service connection for a bilateral knee condition, bilateral hearing loss and tinnitus rather than as a claim for nonservice- connected pension.  Secondly, although it indicates that an enclosure provided notice pursuant to 38 C.F.R. § 3.12, it does not provide notice under 38 C.F.R. § 3.13, which was relied upon in the August 2006 administrative decision (in discussing how the Veteran did not meet the criteria for eligibility for complete separation).  Lastly, it did not provide the notice required by Dingess/Hartman.  These deficiencies must be rectified on remand.  

As the claim is being remanded for the foregoing reason, the Board also finds that the RO/AMC should make efforts to obtain the appellant's complete service personnel records.


Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the claimant regarding what evidence is needed to establish Veteran status, as required by Dennis v. Nicholson, 21 Vet. App. 18 (2007) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The provisions of 38 C.F.R. § 3.13 must be included in the notice letter.

2.  Obtain complete copies of the claimant's service personnel records from the appropriate source.

3.  Finally, readjudicate the claim with application of all appropriate laws and regulations (to include 38 C.F.R. §§ 3.12, 3.13) and consideration of all additional information obtained since the issuance of the November 2007 statement of the case (SOC).  If the decision remains adverse to the claimant, he and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


